     Case 3:20-cv-00274-MMD-WGC Document 13 Filed 10/09/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     CHARLES MAKI,                                   Case No. 3:20-cv-00274-MMD-WGC

7                                 Petitioner,                      ORDER
            v.
8

9     RENEE BAKER,

10                              Respondent.

11

12         This is a closed habeas corpus action under 28 U.S.C. § 2254. On October 8, 2020,

13   the Court denied Petitioner’s motion for reconsideration. (ECF No. 10.) The same day,

14   Petitioner filed a motion to find Respondents in default and opposing arguments waived.

15   (ECF No. 11.) The Court denies the current motion because it was able to resolve

16   Petitioner’s motion for reconsideration without a response.

17         It therefore is ordered that Petitioner’s motion to find Respondents in default and

18   opposing arguments waived (ECF No. 11) is denied. Respondents need not respond to

19   the motion (ECF No. 11).

20         DATED THIS 9th day of October 2020.

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28
